Citation Nr: 9902866
Decision Date: 01/29/99	Archive Date: 06/24/99

DOCKET NO. 97-31 351               DATE JAN 29, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Columbia, South Carolina

THE ISSUE

Entitlement to service connection for calluses of the feet. 

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD 

R. L. Shaw, Counsel 

INTRODUCTION

The veteran had active military service from June 1979 to June
1989.

This matter is before the Board of Veterans' Appeals (Board) on
appeal from a July 21, 199 1, rating decision by the Columbia,
South Carolina, Regional Office (RO) of the Department of Veterans
Affairs (VA) which, among other determinations, denied service
connection for calluses of the feet. The Board remanded the appeal
on April 9, 1998, for clarification as to whether the veteran
desired to be represented by the Disabled American Veterans (DAV)
in connection with his VA claim and, if so, for processing of the
proper form for designation of that organization. The veteran
subsequently executed a VA Form 21-22 appointing the DAV as his
accredited representative. The claim has been returned to the Board
for further appellate review supported by the presentation of a VA
Form 646, Statement of Accredited Representation in Appealed Case,
and an informal hearing presentation by DAV representatives.

At the time of the April 1998 remand, the appeal included the
additional issues of entitlement to service connection for
bilateral defective hearing, entitlement to service connection for
a psychiatric disorder, and entitlement to an increased rating for
eczema, evaluated as 10 percent disabling. The veteran subsequently
withdrew his appeal as to these issues. On September 22, 1988, the
rating board denied a claim for service connection for residuals of
a cold injury of the right ankle and foot. The veteran had
contended in connection with that claim that his calluses were the
result of a cold injury in service. To the extent that the veteran
continues to make this contention, the Board would note that this
aspect of the claim has already been adjudicated, at least with
respect to the right foot, and that entitlement to service
connection for calluses based on cold injury will not be addressed
as part of the present appeal.


FINDING OF FACT

The record does not include evidence to show that the appellant's
calluses of the feet had their onset in service or are related to
military service.

CONCLUSION OF LAW

The claim for service connection for calluses of the feet is not
well grounded. 38 U.S.C.A. 1131, 5107(a), 7104 (West 1991 & Supp.
1998).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Background

The veteran's service medical records contain no references to
complaints or findings of callosities of the feet during service.
The feet were reported as normal on examination for separation.

The veteran filed his original claim for VA compensation in March
1997. Pursuant to this claim, the RO obtained copies of VA
outpatient treatment records dated in January and February 1997 and
in June 1997 which contained entries showing, among other
conditions, multiple calluses of both feet.

The veteran underwent a VA examination in June 1997 in connection
with his service connection claim. His main complaint was of
bilateral foot pain due to calluses. Examination showed hard
calluses over both posterolateral heels, on the lateral aspect of
both small toes and on the medial aspect of both great toes. He had
what appeared to be either a plantar wart or a hard callus under
the first metatarsal heads, bilaterally, on the plantar surface. He
indicated that these problems seemed to be worse in the winter and
better in the summer. He seemed to get by with keeping the calluses
soft and cutting them down. Otherwise, the feet appeared

normal. The clinical impression was bilateral fungus infection of
both feet with hard calluses and plantar warts.

VA outpatient treatment records dated from July to September 1997
were subsequently received. In a September 1997 entry it was noted
that he complained of a painful corn and callus on both the heel
and side of his foot. He stated that an ulcer on both small toes
treated some months ago had healed.

II. Analysis

Service connection may be established for disability that was
incurred in or aggravated by active military service. 38 U.S.C.A. 
1110 (wartime), 1131 (peacetime) (West 1991 & Supp. 1998). If the
disability is not shown to have been chronic in service, continuity
of symptomatology after separation is required to support the
claim. 38 C.F.R. 3.303(b) (1998). VA regulations also provide that
service connection may be granted for any disease diagnosed after
discharge when all of the evidence, including that pertinent to
service, establishes that the disease was incurred in service. 38
C.F.R. 3.303(d) (1997).

Regardless of the disability at issue, or the claimed basis for
entitlement, a claimant is always obligated to establish that his
claim is well grounded under the law. A well-grounded claim is a
claim that is plausible, one which is meritorious on its own or
capable of substantiation. Murphy v. Derwinski, 1 Vet. App. 78
(1990); 38 U.S.C.A. 5107(a) (West 1991 & Supp. 1998). Certain
evidentiary requirements have been established by the United States
Court of Veterans Appeals (Court) to determine whether a claim is
well grounded. There must be competent evidence of current
disability (i.e., a medical diagnosis), of incurrence or
aggravation of a disease or injury in service (lay or medical
evidence), and of a nexus between the injury or disease in service
and the current disability (medical

evidence). See Rabideau v. Derwinski, 2 Vet. App. 141 (1991);
Grottveit v. Brown, 5 Vet. App. 91 (1991); Caluza v. Brown, 7 Vet.
App. 498 (1995). To be well grounded, a claim must be supported by
evidence that suggests more than a purely speculative basis for an
award of benefits; medical evidence is required, not just
allegations. Tirpak v. Derwinski, 2 Vet. App. 69 (1992).

The record shows that the veteran has callosities on both feet at
the present time which have been documented since 1997. This
evidence satisfies the first prong of the three-part test to
establish a well-grounded claim, but the Court has held that, in
order for a well-grounded claim to be present, an applicant must
submit plausible evidence with respect to all three of the
specified elements. Caluza, Id. In this case, the service medical
records contain no reference to calluses of the feet, and no
evidence submitted by the veteran documents the presence of the
calluses before 1997 or a nexus between the current calluses and
military service. The veteran contends that the callosities on his
feet have been present since military service. While he is
competent to provide evidence regarding the visible symptoms or
manifestations of a disorder, Caldwell v. Derwinski, 1 Vet. App.
466, 469 (1991), evidence alone is insufficient to render a claim
well grounded in the absence of corroboration. Tirpak, Id.

The veteran argues that a current examination should be scheduled
in order to determine whether the veteran's current disability is
related to symptoms experienced during service. However, in the
absence of a well-grounded claim, there is no VA obligation to
satisfy the statutory duty to assist which would apply if the case
were, in fact, well grounded. 38 U.S.C.A. 5107(a). In this regard,
without documentation of symptoms related to calluses of the feet
during service or of a possible nexus of current calluses to
service, the Board is not required to order, and is in fact
prohibited from ordering, see Grivois v. Brown, 6 Vet.App. 136,139
(1994), an examination to obtain an opinion as to whether current
callosities are related to callosities during service; no competent
evidence of callosities in service has been presented.

In support of the contention that an examination should be
conducted, the veteran has cited various provisions of the VA
ADJUDICATION PROCEDURE MANUAL (M21-1) which provide for the
scheduling of an examination before the initial adjudication of a
claim as part of evidentiary development which must be initiated if
the claim is found to be potentially plausible on a factual basis.
M21-1, Part VI, paragraph 21.10(f) (Aug. 5, 1996); and paragraph
1.01b (Feb. 12, 1997). The veteran cites these provisions as
standing for the proposition that the VA must request a medical
examination if there is a reasonable probability of a well-
grounded claim and the evidence of record is insufficient for
rating purposes. He argues that they are substantive within the
meaning of Fugere v. Derwinski, 1 Vet. App. 103 (1990) because they
have the force and effect of law and narrowly limit administrative
action. He maintains that by lawfully promulgating substantive
rules in M21-1 which obligate the VA to develop a claim fully
before a decision is made with respect whether it is well grounded,
the Secretary has "provided otherwise" within the meaning of 38
U.S.C.A. 5107(a) which requires claimants to have the initial
burden of submitting sufficient evidence to well ground their
claims.

The arguments with respect to a duty to assist where the claim has
yet to be determined to be well grounded are not applicable in the
present case. They apply to the actions required of the RO in the
initial stages of processing a claim, not to review at the
appellate level. Furthermore, the claim for service connection is,
in fact, not well grounded. It is also relevant that an examination
was, in fact, conducted in this case before the initial rating
decision which denied the veteran's claim. Were the duty to assist
applicable, this examination might arguably have been inadequate
because it did not include a medical opinion regarding the presence
or absence of a medical nexus between the post service callosities
and military service. However, any such an opinion would have been
lacking in probative value

since competent medical evidence of callosities in service was not
of record at the time of the examination and has not subsequently
been submitted by the veteran.

In the absence of a well-grounded claim, the appeal for service
connection must be denied. Edenfield v. Brown, 8 Vet. App. 384
(1995).

ORDER

The appeal for service connection for callosities of the feet is
denied.

G. H. SHUFELT


Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS: Under 38 U.S.C.A. 7266 (West 1991 &
Supp. 1998), a decision of the Board of Veterans' Appeals granting
less than the complete benefit, or benefits, sought on appeal is
appealable to the United States Court of Veterans Appeals within
120 days from the date of mailing of notice of the decision,
provided that a Notice of Disagreement concerning an issue which
was before the Board was filed with the agency of original
jurisdiction on or after November 18, 1988. Veterans'Judicial
Review Act, Pub. L. No. 100-687, 402, 102 Stat. 4105, 4122 (1988).
The date which appears on the face of this decision constitutes the
date of mailing and the copy of this decision which you have
received is your notice of the action taken on your appeal by the
Board of Veterans' Appeals.

7 - 

